Citation Nr: 0325145	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for dermatophytosis 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Representative


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION


The veteran had active service from July 1959 to July 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the RO in 
Buffalo, New York, which denied an increased rating for 
dermatophytosis of the feet.  The veteran filed a notice of 
disagreement in December 2000, and after issuance of a 
statement of the case in February 2001, timely perfected an 
appeal.

The veteran's dermatophytosis of the feet has been evaluated 
as 10 percent disabling effective from July 1961.  As this 
evaluation has been in place for at least 20 years, it is 
protected pursuant to the provisions of 38 U.S.C.A. § 110; 
See also 38 C.F.R. § 3.951.  The veteran's disability was 
originally rated under Diagnostic Code (DC) 7813-10, and was 
recently rated in December 1999 under DC 7803, analogous to a 
scar.


REMAND

The Board notes that effective August 30, 2002, VA revised 
the criteria for evaluating disorders of the skin, codified 
at 38 C.F.R. §§ 4.118. See 67 Fed. Reg. 49,590- 49,599 
(2002).  The veteran has not been duly advised of these new 
regulations and given the appropriate opportunity to respond.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  

The veteran's dermatophytosis was rated in December 1999 
under diagnostic code 7803, as a scar.  Pursuant to DC 7803 
in effect at the time of the 1999 rating decision, a 10 
percent rating was warranted for scars that are superficial, 
poorly nourished, with repeated ulceration.
Under the revised criteria, Diagnostic Code 7813 provides 
that dermatophytosis is to be rated as dermatitis under DC 
7806, depending upon the predominant disability.  The revised 
criteria provide that if the dermatitis (or eczema) covers an 
area of at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected; or requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past twelve-month period, a 10 percent rating is 
warranted.  A 30 percent rating requires 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas be 
affected, or; that systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past twelve-month period.  Finally, a maximum rating of 60 
percent under the revised criteria is warranted when the 
condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past twelve-month period.

The regulation also provides that dermatophytosis may be 
rated as scars (Codes 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.

Review of the evidence reveals that in an October 1999 VA 
dermatology examination, the examiner noted asymptomatic 
onychomycosis of several toenails.  In an April 2001 VA 
examination, asymptomatic onychomycosis of the toenails and 
chronic fungus infection of the feet were noted; and in June 
2002 VA Dermatology Consult the examiner noted that toenails 
were dystrophic and interdigital spaces demonstrated scales; 
there was tinea pedis/ tinea cruris/ tinea corporis/ 
onychomycosis, and impression was that "the patient probably 
infects himself from dermatophyte in the feet."  Thus it 
appears that the veteran suffers from skin problems in other 
areas that may be medically linked to the service-connected 
dermatophytosis of the feet.  

The Board requires clarification on this point as to whether 
other areas are medically linked to the feet, such that they 
should be considered in evaluating the severity of the 
service-connected mycotic process.  Additionally, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed by rating adjudicators, and that a skin disorder 
should be considered, whenever possible, at a time when it is 
most disabling. See Ardison v. Brown, 6 Vet. App. 405 (1994); 
Bowers v. Brown, 2 Vet. App. 675 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO must review the claims folder 
and ensure that all notification and 
development as required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, and 
implementing regulations, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107), are 
fully satisfied.

2.	The claims file should be returned 
to the same VA examiner who 
performed the June 2002 Dermatology 
Consult, and the examiner should 
assess the dermatophytosis and state 
findings in a manner responsive to 
the revised rating criteria under DC 
7806 (i.e., does the dermatophytosis 
cover an area of 20 percent or more 
of the entire body or exposed 
areas?).  The veteran may be 
reexamined if necessary, preferably 
at a time when the dermatitis 
outbreak is most disabling.  The 
examiner should also specify whether 
the veteran's other skin infections 
are part of or medically linked to 
the dermatophytosis process of the 
feet.  

3.	The RO should then readjudicate the 
issue on appeal.  If the claim 
remains denied, the case should be 
processed in accordance with 
appropriate appellate procedures, 
including the issuance of a 
supplemental statement of the case, 
and the appellant and his 
representative should be provided an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


